DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on September 21, 2020 has been entered. Claims 1, 3-5, 18, 20, 28, 32, 37, 38, 50, 51, 57, 63, 73, 89, 90, 105, 124, and 151 are pending and the subject of this Office action.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 18, 20, 28, 32, 37, 38, 57, 63, 73, 89, 124, and 151, drawn to a composition or kit comprising tcdC amplification oligomers and a method for using said composition or kit.
Group II, claims 4, 5, 50, and 51, drawn to a composition or kit comprising at least one tcdC detection oligomer and at least one tcdC primary probe oligomer and a method for using said composition or kit.
Group III, claims 90 and 105, drawn to a composition or kit comprising either a plurality of tcdB amplification oligomers or a detection oligomer.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. More specifically, each of the different groups is drawn to and/or uses oligonucleotides designed to amplify different nucleic acids and/or oligonucleotides with different structural features. For example, the oligonucleotides of Group I target tcdC, whereas the oligonucleotides in Group III target tcdB. As well, although the oligonucleotides in Group II target tcdC, they have different structural features compared to the oligonucleotides in Group I since they are to be used in an invasive cleavage assay (see claim 5), whereas the oligonucleotides in Group I are used in a different detection method (see claim 3). 

Election of Species
6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In Group I:
(a1) tcdC amplification oligomers and a first tcdC detection oligomer, 
(a2) tcdC amplification oligomers and a second tcdC detection oligomer,  
(a3) tcdC amplification oligomers and a first and second tcdC detection oligomer, 
(a4) tcdC amplification oligomers, a first tcdC detection oligomer, tcdA amplification oligomers, and a tcdA detection oligomer,
(a5) tcdC amplification oligomers, a second tcdC detection oligomer, tcdA amplification oligomers, and a tcdA detection oligomer; and 
(a6) tcdC amplification oligomers, a first and second tcdC detection oligomer, tcdA amplification oligomers, and a tcdA detection oligomer.

In Group II:
(b1) option (i) in claim 4,
(b2) option (ii) in claim 4, and 
(b3) options (i) and (ii) in claim 4.

In Group III:
(c1) option (i) in claim 90, and 
(c2) option (ii) in claim 90, which further requires election of one of the recited sequences for examination. 


7.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 3-5, 28, 57, 63, 89, 90, 124, and 151. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637